DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 7, 9-13, 15, 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Watkins et al. (US 2014/0272379 A1) (“Watkins”).
With respect to claim 1, Watkins discloses an article comprising a foam material comprising a polymer (0001, 0011, 0012, 0013, 0020).   Regarding the article exhibiting stress-induced reversible porosity, the article of Watkins comprises a thermoplastic elastomer such as SEBS or SBS (0020), and is obtained by a process (0044, 0045), that is substantially identical to the process disclosed in the instant Specification in par. [0071], [0072].  Watkins discloses the material to be foamed is subjected to a temperature above the critical temperature of CO2 and pressure above the critical pressure of CO2 (0041, 0044) until the material is saturated with a foaming agent, than the vessel with the article is rapidly depressurized (0044).  In the instant Specification the material is subjected to a temperature below the critical temperature of CO2 and pressure below the critical pressure of CO2 for 2 hours saturation time, than the vessel with the material is rapidly depressurized, the 2 hours saturation time determined as the time required for saturation of films ([0071], [0072]).  It is the Examiner’s position, that as in Watkins the temperature and pressure are above critical for CO2, they are applied until the material is saturated, in the instant Specification the pressure and temperature are below critical, but the material is subjected to them for 2 hours so that the material is saturated, the processes are considered as substantially identical.  Since the process of Watkins is substantially identical to the process disclosed in the instant Specification, it is inherent that the article of Watkins exhibits the same characteristics as the article of the instant application, including stress-induced reversible porosity.
Regarding claim 2, Watkins discloses the article of claim 1, wherein the polymer is a block copolymer (0020).
As to claim 3, Watkins teaches the article of claim 2, wherein the block copolymer comprises SEBS (0020).
With respect to claim 4, Watkins teaches the article of claim 1, wherein the polymer comprises SBS (0020).
Regarding claim 6, Watkins teaches the article of claim 1, wherein the triblock copolymer is saturated with CO2 (0041, 0044, 0045).
Regarding claim 7, Watkins teaches the article of claim 1.  The claim defines the product by how the product is made, thus, claim 7 is a product-by-process claim.  For purposes of examination, product-by-process claim is not limited to the manipulation of the recited steps, only the structure implied by the steps (MPEP 2113).  In the instant case the recited steps imply the structure of claim 7.  The reference teaches the structure.
As to claim 9, Watkins teaches the article of claim 1.  In the disclosure Watkins implies that the composition or article is homogenous (0038-0051).
With respect to claim 10, Watkins teaches the article of claim 1.  Regarding the article being transparent, the article of Watkins comprises a thermoplastic elastomer such as SEBS or SBS (0020) as disclosed in the instant Specification, the article obtained by a process (0044, 0045), that is substantially identical to the process disclosed in the instant Specification in par. [0071], [0072].  Watkins discloses the material to be foamed is subjected to a temperature above the critical temperature of CO2 and pressure above the critical pressure of CO2 (0041, 0044) until the material is saturated with the foaming agent, than the vessel with the article is rapidly depressurized (0044).  In the instant Specification the material is subjected to a 2 and pressure below the critical pressure of CO2 for 2 hours saturation time, than the vessel with the material is rapidly depressurized, the 2 hours saturation time determined as the time required for saturation of films ([0071], [0072]).  It is the Examiner’s position, that as in Watkins the temperature and pressure are above critical for CO2, they are applied until the material is saturated, in the instant Specification the pressure and temperature are below critical, but the material is subjected to them for 2 hours so that the material is saturated, the processes are considered as substantially identical.  
The article of Watkins is subjected to annealing (0047, 0051, 0052), the thermal activation of the instant invention being interpreted as corresponding to annealing disclosed in Watkins (0051, 0052), thus, it is inherent that the article of Watkins is transparent after the step of annealing (0051, 0052).
With respect to claim 11, Watkins teaches the article of claim 1.  Regarding the article being opaque, the article of Watkins comprises a thermoplastic elastomer such as SEBS or SBS (0020) as disclosed in the instant Specification, the article obtained by a process (0044, 0045), that is substantially identical to the process disclosed in the instant Specification in par. [0071], [0072].  Watkins discloses the material to be foamed is subjected to a temperature above the critical temperature of CO2 and pressure above the critical pressure of CO2 (0041, 0044) until the material is saturated with the foaming agent, than the vessel with the article is rapidly depressurized (0044).  In the instant Specification the material is subjected to a temperature below the critical temperature of CO2 and pressure below the critical pressure of CO2 for 2 hours saturation time, than the vessel with the material is rapidly depressurized, the 2 hours saturation time 2, they are applied until the material is saturated, in the instant Specification the pressure and temperature are below critical, but the material is subjected to them for 2 hours so that the material is saturated, the processes are considered as substantially identical.  
Since the process of Watkins is similar to the process disclosed in the instant Specification, it is inherent that the article of Watkins is opaque prior to annealing.
Regarding claim 12, Watkins teaches the article of claim 1.  Watkins is silent with respect to the pores having an average size of about 10 µm or less, however, the article of Watkins comprises SEBS or SBS and is obtained by a process that is substantially identical to the process disclosed in the instant Specification, as discussed above with respect to claim 1, thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the obtained pore size of Watkins satisfies the range recited in claim 12.
As to claim 13, Watkins teaches the article of claim 1.  Watkins is silent with respect to the pores having an average size of about 5 µm or less, however, the article of Watkins comprises SEBS or SBS and is obtained by a process that is substantially identical to the process disclosed in the instant Specification, as discussed above with respect to claim 1, thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the obtained pore size of Watkins satisfies the range recited in claim 13.
Regarding claim 15, Watkins teaches the article of claim 1.  The article of Watkins comprises SEBS or SBS and is obtained by a process that is substantially identical to the process disclosed in the instant Specification, as discussed above with respect to claim 1, thus, it would be inherent that the article exhibits a non-recoverable porosity as a result of an applied load.
With respect to claim 17, Watkins teaches the article of claim 1.  In the disclosure Watkins implies that the composition or article is homogenous (0038-0051).  The article of Watkins comprises SEBS or SBS and is obtained by a process that is substantially identical to the process disclosed in the instant Specification, as discussed above with respect to claim 1, thus, it would be inherent that the article is a closed-cell porous structure.
Regarding claim 18, Watkins teaches the article of claim 1.  The article of Watkins comprises SEBS or SBS and is obtained by a process that is substantially identical to the process disclosed in the instant Specification, as discussed above with respect to claim 1, thus, it would be inherent that the article exhibits an ability to be re-foamed through ten stretch cycles without use of a pore forming solvent.
As to claim 19, Watkins teaches the article of claim 1.  The article of Watkins comprises SEBS or SBS and is obtained by a process that is substantially identical to the process disclosed in the instant Specification, as discussed above with respect to claim 1, thus, a pore reversion in the article characterized by a volumetric recovery and an opaque-to-transparent behavior is inherent in the article.
With respect to claim 20, Watkins teaches the article of claim 1.  The article of Watkins comprises SEBS or SBS and is obtained by a process that is substantially .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watkins, in view of Hoggarth et al. (US 2018/0125722 A1) (“Hoggarth”).
With respect to claim 8, Watkins discloses the article of claim 1.  Watkins discloses that the article is a film (0019), which may have a thickness of 5 mm or less (0018), but is silent with respect to the thickness of the foam material specifically as recited in the claim.  Hoggarth discloses a foamed film having a thickness of 1.5 mm (0107).  The thickness of the film is within the range recited in the claim.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the foam material of Watkins having a thickness as disclosed in Hoggarth as such thickness is known in the art of foamed films, and changes in size are within the purview of a person skilled in the art (MPEP 2144.04).

Claims 34-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watkins, in view of Prasad (US 2004/0171340 A1).
With respect to claim 34, Watkins teaches the article of claim 1, but is silent with respect to the average pore size and a pore density as recited in the claim.  Prasad discloses a porous foam comprising a thermoplastic elastomer (0010, 0029, 0034), wherein the pore size is from about 1 µm to about 20 µm (0010), and a pore density about 106 pores/cm3 or greater (0033).  The ranges of the pore size and density overlap the ranges recited in claim 34; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05). It would have been obvious to one of ordinary skill in the art to form the article of Watkins having a pore size and pore density as recited in Prasad as it is known in the art to form thermoplastic elastomer foams having such characteristics.
Regarding claim 35, Watkins and Prasad teach the article of claim 34.  Watkins teaches the polymer comprises SEBS (0020).
As to claim 36, Watkins teaches the article of claim 1, but is silent with respect to the average pore size and a pore density as recited in the claim.  Prasad discloses a porous foam comprising thermoplastic elastomer (0010, 0029, 0034), wherein the pore size is from about 1 µm to about 20 µm (0010), and a pore density about 106 pores/cm3
Regarding claim 37, Watkins and Prasad teach the article of claim 36.  Watkins teaches the polymer comprises SEBS (0020).
As to claim 38, Watkins teaches the article of claim 1, but is silent with respect to the average pore size and a pore density as recited in the claim.  Prasad discloses a porous foam comprising thermoplastic elastomer (0010, 0029, 0034), wherein the pore size is from about 1 µm to about 20 µm (0010), and a pore density about 106 pores/cm3 or greater (0033).  The ranges of the pore size and density overlap the ranges recited in claim 38; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art to form the article of Watkins having a pore size and pore density as recited in Prasad as it is known in the art to form thermoplastic elastomer foams having such characteristics.
Regarding claim 39, Watkins and Prasad teach the article of claim 38.  Watkins teaches the polymer comprises SEBS (0020).
As to claim 40, Watkins teaches the article of claim 1, but is silent with respect to the average pore size and a pore density as recited in the claim.  Prasad discloses a porous foam comprising thermoplastic elastomer (0010, 0029, 0034), wherein the pore size is from about 1 µm to about 20 µm (0010), and a pore density about 106 pores/cm3
Regarding claim 41, Watkins and Prasad teach the article of claim 40.  Watkins teaches the polymer comprises SEBS (0020).

Response to Arguments
Applicant’s arguments filed on July 23, 2021 have been fully considered.
In view of the recent amendment 35 USC 112(b) rejections of claims 1-20 have been withdrawn.
The Examiner clarifies that there was an oversight in the last Office Action in describing the process disclosed in Watkins as being “similar” to the process discloses in the instant Specification.  The correct description should have been “substantially identical” as this is how the process was meant to be referred to.
The Applicant argued that the process of Watkins and the process of the instant application are not “similar” as in the present application the material to be foamed is subjected to a temperature below the critical temperature of CO2 and pressure below the critical pressure of CO2, while the material of Watkins is subjected to a temperature above the critical temperature of CO2 and pressure above the critical pressure of CO2.  The Examiner notes, the article of Watkins comprises a thermoplastic elastomer such as SEBS or SBS (0020), and is obtained by a process (0044, 0045), that is substantially identical to the process disclosed in the instant Specification in par. [0071], [0072].  Watkins discloses the material to be foamed is subjected to a temperature above the critical temperature of CO2 and pressure above the critical pressure of CO2 (0041, 0044) until the material is saturated with the foaming agent, and after that the vessel with the article is rapidly depressurized (0044).  In the instant Specification the material 2 and pressure below the critical pressure of CO2 for 2 hours saturation time, and after that the vessel with the material is rapidly depressurized, the 2 hours saturation time determined as the time required for saturation of films ([0071], [0072]).  It is the Examiner’s position, that as in Watkins the temperature and pressure are above critical for CO2, they are applied until the material is saturated, in the instant Specification the pressure and temperature are below critical, but the material is subjected to them for 2 hours so that the material is saturated, the processes are considered as substantially identical.  
The Examiner acknowledges the thermal activation disclosed in the present application is not a step of the process of making the present article.
The Applicant argued in Watkins the annealing step preserved its porosity and thus, Watkins does not disclose an article exhibiting stress-induced reversible porosity.
The Examiner notes the recitation “stress-induced reversible porosity” is very board.  Watkins discloses that the annealing temperature can vary from above ambient to just below Tm of the thermoplastic elastomer (0052).  These temperatures may “stabilize” the foam, however, stress such as an applied load to the foam of Watkins would cause the foam to exhibit reversible porosity as products of Watkins and the instant application are substantially identical.  The Examiner notes the Applicant stated that the thermal activation refers to stimulus for eliminating porosity and imparting the polymer foam with optical transparency.  The Examiner notes it appears that in the instant application an applied load eliminates porosity and thermal activation causes pore reversion characterized by volumetric recovery (Specification, par. [0083]-[0087]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617.  The examiner can normally be reached on M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783